IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Ruth Rearick,                      :
                    Petitioner     :
                                   :
     v.                            :               No. 704 C.D. 2018
                                   :               SUBMITTED: December 21, 2018
Unemployment Compensation Board of :
Review,                            :
                    Respondent :

BEFORE:       HONORABLE ROBERT SIMPSON, Judge
              HONORABLE P. KEVIN BROBSON, Judge
              HONORABLE ELLEN CEISLER, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE CEISLER                                                  FILED: January 31, 2019

       Ruth Rearick (Claimant) petitions for review, pro se, of the May 3, 2018 Order
of the Unemployment Compensation Board of Review (Board) affirming the Referee’s
decision to deny Claimant unemployment compensation (UC) benefits. The Board
concluded that Claimant was ineligible for UC benefits under Section 402(e) of the
Unemployment Compensation Law (Law)1 because she was discharged from work for
willful misconduct. We affirm the Board’s Order.
                                         Background
       Claimant worked as a full-time store manager for Dollar General (Employer)
from May 23, 2013 through January 10, 2018. Bd.’s Finding of Fact (F.F.) No. 1.2

       1
         Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S. § 802(e).
Section 402(e) of the Law states that an employee shall be ineligible for UC benefits for any week
“[i]n which his unemployment is due to his discharge or temporary suspension from work for willful
misconduct connected with his work.” 43 P.S. § 802(e).

       2
          The Board adopted and incorporated the Referee’s Findings of Fact and Conclusions of Law
in their entirety. Bd.’s Order at 1.
Employer has a written policy that provides for an employee’s immediate termination
for the use of profane or abusive language in the workplace, including gender, racial,
ethnic, and religious slurs. Id. No. 2.3 Claimant was aware of Employer’s policy. Id.
No. 3.
         On or about November 21, 2017, Employer’s district manager was informed that
Claimant had uttered a gender slur in the workplace. Id. No. 4. Employer began
investigating the incident, and the human resources department directed the district
manager to interview other employees in the store. Id. No. 5. On November 30, 2017,
as part of the investigation, Claimant was required to provide a written statement. Id.
No. 6. In that statement, Claimant described an unrelated incident in which Claimant
had placed condoms inside a co-worker’s purse. The statement did not mention
Claimant’s use of profanity in the workplace. Id.; Notes of Testimony (N.T.), 3/7/18,
at 6; see R. Item No. 7.
         In early January 2018, Employer’s human resources department advised the
district manager that Claimant needed to provide an additional written statement
regarding her use of profanity in the workplace in November 2017. Bd.’s F.F. No. 7;
N.T., 3/7/18, at 6. On January 5, 2018, Claimant prepared and signed a second written
statement, in which she admitted to previously stating to a co-worker, “I’m sick of that
cunt and if he wanted he could talk to a lawyer also. This statement is to the best of
my knowledge because it has been so long ago.” Bd.’s F.F. No. 8. On January 10,
2018, Employer discharged Claimant for her use of profanity in the workplace. Id. No.
9.


         Employer’s written policy states: “[Employer] has listed below a number of the offenses that
         3

we consider to be serious enough to result in discipline, up to and including termination, even for a
single offense.” Record (R.) Item No. 7. One offense in that list is “[u]se of profane or abusive
language in the workplace including, but not limited to, use of racial, gender, ethnic or religious slurs.”
Id.

                                                    2
       Claimant filed a claim for UC benefits with the local Service Center. The
Service Center found that Employer did not provide sufficient information to show that
Claimant had used profanity in the workplace. Notice of Determination, 2/5/18, at 1.
Because Employer failed to satisfy its burden of proof, the Service Center determined
that Claimant was not ineligible for UC benefits under Section 402(e) of the Law. Id.
       Employer timely appealed to the Referee, who held a hearing on March 7, 2018.
At the hearing, Claimant appeared with counsel and testified on her own behalf.
Claimant also presented the testimony of her former co-worker, Lon Goldstrohm, who
was present when Claimant allegedly uttered the profanity. Employer appeared with a
tax consultant representative and presented the testimony of Kasey Smith, Employer’s
district manager who investigated the incident. Following the hearing, the Referee
reversed the Service Center’s decision, concluding:

       [E]mployer has shown the existence of [its] policy and [C]laimant’s
       knowledge and violation of that policy. [C]laimant contends that she did
       not violate [E]mployer’s policy and that she wrote the statement only
       because she was being coerced to do so by her district manager. The
       Referee does not find [C]laimant’s testimony to be credible. The Referee
       finds that [C]laimant violated [E]mployer’s policy when she used a
       derogatory gender slur resulting in her termination.

Ref.’s Order at 2. Therefore, the Referee concluded that Claimant was ineligible for
UC benefits under Section 402(e) of the Law. Id. at 3.
       Claimant timely appealed to the Board, which affirmed the Referee’s decision.
The Board adopted the Referee’s Findings of Fact and Conclusions of Law and
determined that Claimant was ineligible for UC benefits under Section 402(e) of the
Law. Bd.’s Order at 1. Claimant now petitions for review of that decision.4


       4
         Our scope of review is limited to determining whether the necessary findings of fact are
supported by substantial evidence, whether an error of law was committed, or whether constitutional
rights were violated. Section 704 of the Administrative Agency Law, 2 Pa. C.S. § 704.

                                                3
                                          Analysis
         Our Court has defined “willful misconduct” as a wanton or willful disregard of
the employer’s interests, a deliberate violation of the employer’s rules, a disregard of
the standards of behavior that the employer has a right to expect of its employees, or
negligence indicating an intentional disregard of the employer’s interests or of the
employee’s duties and obligations. Miller v. Unemployment Comp. Bd. of Review, 83
A.3d 484, 486-87 (Pa. Cmwlth. 2014). An employer seeking to prove that a claimant
committed willful misconduct by violating a work policy “must demonstrate the
existence of the policy, its reasonableness, and its violation.”             Klampfer v.
Unemployment Comp. Bd. of Review, 182 A.3d 495, 500 (Pa. Cmwlth. 2018). If the
employer satisfies its burden of proving “the existence of a reasonable work rule and
its deliberate violation, [then] the burden shifts to the claimant to demonstrate good
cause for violating the rule.” Chester Cmty. Charter Sch. v. Unemployment Comp. Bd.
of Review, 138 A.3d 50, 54 (Pa. Cmwlth. 2016).
         Here, Employer credibly established, through Ms. Smith’s testimony, that it had
a policy prohibiting the use of profanity and vulgarity in the workplace and that
Claimant knew of that policy.        Bd.’s F.F. Nos. 3, 7. The policy provided that a
violation could result in an employee’s immediate termination from employment. Id.
No. 2; see R. Item No. 7. Employer also established that Claimant violated its policy
by stating to a co-worker, “I’m sick of that cunt . . . .” Bd.’s F.F. No. 8; see R. Item
No. 7.
         At the hearing, Ms. Smith testified that: she did not coerce or threaten Claimant;
she was complying with the directive from human resources in requesting the second
written statement; and Claimant did not object to writing the statement. N.T., 3/7/18,
at 6-7, 14. In contrast, Claimant testified that Ms. Smith threatened and coerced her
into preparing the statement and admitting to the use of profanity. Id. at 9-11. The


                                              4
Board, however, specifically discredited Claimant’s testimony that she was coerced
into writing the statement. Bd.’s Order at 1; Ref.’s Order at 2. It is well settled that
the Board is the ultimate factfinder in UC cases and empowered to determine the
credibility of witnesses. Curran v. Unemployment Comp. Bd. of Review, 752 A.2d 938,
940 (Pa. Cmwlth. 2000). Notably, although Claimant argues that her entire written
statement was coerced, Claimant testified that the only portion of the statement that
was untrue was her use of the word “cunt.” N.T., 3/7/18, at 10.
       Where the Board’s factual findings are supported by substantial, credible
evidence, those findings are conclusive on appeal. Brandt v. Unemployment Comp.
Bd. of Review, 643 A.2d 78, 79 (Pa. 1994). Based on Claimant’s written admission
and Ms. Smith’s testimony, we conclude that the record contains substantial evidence
to support the Board’s finding that Claimant deliberately violated Employer’s policy
by using profane language in the workplace.
       Because Employer satisfied its burden of proof, the burden then shifted to
Claimant to establish good cause for violating Employer’s policy. Claimant testified
that she did not use the word “cunt” in the workplace, and Mr. Goldstrohm testified
that he did not recall Claimant using that word during the conversation in question.
N.T., 3/7/18, at 10, 13. Because Claimant simply denied that she had uttered a vulgarity
in the workplace, we conclude that she failed to demonstrate good cause for violating
Employer’s policy.5

       5
         In her appeal to the Board, Claimant also argued that Employer failed to comply with the
disciplinary procedures in its Internal Investigations Policy and its People Management Policy before
terminating her employment. See Pet. for Appeal, 3/22/18, at 1; Claimant’s Br. at 7-9. However,
because Claimant did not raise this issue before the Referee, it is waived. See Dehus v. Unemployment
Comp. Bd. of Review, 545 A.2d 434, 436 (Pa. Cmwlth. 1988).

       In her appellate brief, Claimant also challenges Employer’s failure to admit into evidence Mr.
Goldstrohm’s written statement regarding the incident. Claimant’s Br. at 4-5, 10. However, Claimant


                                                 5
                                           Conclusion
       Based on the evidence of record, we conclude that Claimant was discharged for
willful misconduct under Section 402(e) of the Law and is, therefore, ineligible for UC
benefits. Accordingly, we affirm the Board’s Order.



                                                _______________________________
                                                ELLEN CEISLER, Judge




did not object to the record exhibits identified at the outset of the hearing. See N.T., 3/7/18, at 3.
Furthermore, Mr. Goldstrohm was present at the hearing and testified to his recollection of the
incident and to the content of his written statement.

                                                  6
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Ruth Rearick,                      :
                    Petitioner     :
                                   :
     v.                            :     No. 704 C.D. 2018
                                   :
Unemployment Compensation Board of :
Review,                            :
                    Respondent :



                                 ORDER

      AND NOW, this 31st day of January, 2019, the Order of the Unemployment
Compensation Board of Review, dated May 3, 2018, is hereby AFFIRMED.



                                   ________________________________
                                   ELLEN CEISLER, Judge